PER CURIAM.
Granted.
Plaintiff was not a “part time employee.” R.S. 23:1021(9) provides:
“ ‘Part-time employee’ means an employee who as a condition of his hiring knowingly accepts employment that (a) customarily provides for less than forty hours per work week, and (b) that is classified by the employer as a part-time position.”
The union contract provided for a work week of forty hours, eight hours a day, and there is no evidence that the employer classified the position as “part time.”
Judgments of the courts below, 550 So.2d 1262, are reversed and the case is remanded to the district court for further proceedings.